Citation Nr: 0522162	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-08 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable (initial) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied service connection for 
bilateral hearing loss disability.  In March 2003, the RO 
awarded service connection and a 0 percent rating for left 
ear hearing loss disability, but it denied service connection 
for right ear hearing loss disability.  In December 2004, the 
Board awarded service connection for hearing loss disability 
of the right ear, and it remanded the issue of a compensable 
(initial) rating for left ear hearing loss disability to the 
RO.  The veteran continues to disagree with the assigned 
noncompensable rating for the bilateral hearing loss 
disability.


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
claim has been obtained.

2.  At all times since the effective date of service 
connection, the veteran's service-connected hearing loss 
disability has consisted of Level I hearing loss in the right 
ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable (initial) rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decisions postdate the 
effective date of the laws and regulations discussed above.  
The notices to the veteran informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
veteran correspondence in January 2005; a statement of the 
case in March 2003; and supplemental statements of the case 
in May 2003 and April 2005.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim, especially 
considering the precise procedural posture in this case (in 
which the RO initially denied service connection and then 
awarded service connection for hearing loss disability in 
separate rating decisions).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran.  The Board now turns to the merits of the claim for 
an increased rating for bilateral hearing loss.

Service connection is in effect for bilateral hearing loss 
disability at a noncompensable level.  The veteran contends 
that his hearing loss disability warrants a compensable 
rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  In the appeal of an 
initial assignment of a disability rating, such as in this 
case, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the pure 
tone threshold average, as contained in a series of tables 
within the regulations.  The pure tone threshold average is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These 
averages are entered into a table of the rating schedule to 
determine the auditory acuity level of each ear, and these 
auditory acuity levels are entered into another table of the 
rating schedule to determine the percentage disability 
rating.  38 C.F.R. § 4.85.  

The veteran has submitted a May 2002 non-VA audiological 
evaluation; however, it is not clear if the appropriate VA 
criteria (such as the Maryland CNC test for purposes of 
assessing speech discrimination) were used, and the chart of 
pure tone thresholds is not entirely comprehensible.

On VA examination in September 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
35
LEFT
25
25
60
85
85

Average pure tone thresholds were 25 and 64 on the right and 
left, respectively.  Speech recognition ability was 94 
percent on the right and 88 percent on the left.  By 
mechanical application of the criteria of Table VI of 
38 C.F.R. § 4.85, this examination translates into Level I 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  By reference to the criteria of Table VII 
under 38 C.F.R. § 4.85, this qualifies for only a 0 percent 
rating.

On VA examination in February 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
50
LEFT
25
25
70
85
105

Average pure tone thresholds were 34 and 71 on the right and 
left, respectively.  Speech recognition ability was 94 
percent on the right and 88 percent on the left.  By 
mechanical application of the criteria of Table VI of 
38 C.F.R. § 4.85, this examination translates into Level I 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  By reference to the criteria of Table VII 
under 38 C.F.R. § 4.85, this qualifies for only a 0 percent 
rating.

In sum, the available and usable medical evidence of record 
qualifies the veteran's service-connected bilateral hearing 
loss disability for no more than a 0 percent rating at all 
times since the effective date of service connection for.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2004), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

Thus, the weight of the evidence is against the veteran's 
claim for a compensable (initial) rating for his service-
connected bilateral hearing loss disability at any time since 
the effective date of service connection.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable (initial) rating for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


